DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito reference (US Patent Publication No. 2010/0083928).
4.	Regarding claim 16, the Saito reference discloses:
an air box (10) for an internal combustion engine of a vehicle [Abstract], comprising:
a housing (14) for supporting an air filter (15) within an interior of the housing (14) (FIG. 2A);
a duct (FIG. 3A—the portion of (14) that receives air from (17) and (16)) for communicating an airstream to the air filter (15) (FIG. 3A);
one or more air inlets (16a, 17) to the duct for coupling with air inlet ports of the vehicle (FIG. 4); and
a conduit (19) for directing the airstream from the air filter (15) to an air intake duct of the engine (FIG. 4).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the Ireland reference (WO 2007/009039A1).
7.	Regarding claim 17, the Saito reference fails to disclose:
wherein one or more of the housing and the duct includes one or more pliable pads located on an exterior of the housing to cushion contact with nearby components.
The Ireland reference teaches it is conventional in the art of air filters to provide as taught in (FIG. 13) wherein one or more of the housing and the duct includes one or more pliable pads (282) located on an exterior of the housing (FIG. 13) to cushion contact with nearby components.  Such configurations/structures would allow engagement with the filter cartridge and the cartridge support shelf [Paragraph 0011 Description].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air box of the Saito reference, such that the air box further includes wherein one or more of the housing and the duct includes one or more pliable pads located on an exterior of the housing to cushion contact with nearby components, as clearly suggested and taught by the Ireland reference, in order to allow engagement with the filter cartridge and the cartridge support shelf [Paragraph 0011 Description].  
8.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the Wosika reference (US Patent No. 2,780,174).
9.	Regarding claim 18, the Saito reference fails to disclose:
wherein the duct is configured to receive one or more sheet metal components to protect the duct from nearby heated components.
The Wosika reference teaches it is conventional in the art of thermal shielding to provide as taught in (Column 16, line 67 to Column 17, line 35) wherein the duct (285) is configured to receive one or more sheet metal components (325) to protect the duct from nearby heated components (Column 16, line 67 to Column 17, line 35).  Such configurations/structures would allow protection of personnel from the heat of the turbine (Column 16, line 67 to Column 17, line 35).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air box of the Saito reference, such that the air box further includes wherein the duct is configured to receive one or more sheet metal components to protect the duct from nearby heated components, as clearly suggested and taught by the Wosika reference, in order to allow protection of personnel from the heat of the turbine (Column 16, line 67 to Column 17, line 35).
10.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the German reference (DE 2020/13101173U1).
11.	Regarding claim 22, the Saito reference fails to disclose:
wherein the housing includes a transparent portion that facilitates direct observation of the air filter.
The German reference teaches it is conventional in the art of air filters to provide as taught in the [Abstract] wherein the housing (12) includes a transparent portion (14) that facilitates direct observation of the air filter [Abstract].  Such configurations/structures would allow the observation of the degree of contamination of the air filter [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air box of the Saito reference, such that the air box further includes wherein the housing includes a transparent portion that facilitates direct 
observation of the air filter, as clearly suggested and taught by the German reference, in order to allow the observation of the degree of contamination of the air filter [Abstract].
12.	Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the Decoster reference (WO 2018/081148).
13.	Regarding claim 23, the Saito reference fails to disclose:
wherein the housing comprises an opening into the interior.
The Decoster reference teaches it is conventional in the art of air filters to provide as taught in (FIG. 12a) wherein the housing comprises an opening into the interior (FIG. 12a).  Such configurations/structures would allow containment of the filter medium pack (110).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air box of the Saito reference, such that the air box further includes wherein the housing comprises an opening into the interior, as clearly suggested and taught by the Decoster reference, in order to allow containment of the filter medium pack (110).
14.	Regarding claim 24, the Saito reference fails to disclose:
wherein the opening includes an edge portion for receiving a flat panel to enclose the interior.
The Decoster reference teaches it is conventional in the art of air filters to provide as taught in (FIG. 12a) wherein the opening includes an edge portion for receiving a flat panel to enclosed the interior (FIG. 12a).  Such configurations/structures would allow containment of the filter medium pack (110).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air box of the Saito reference, such that the air box further includes wherein the opening includes an edge portion for receiving a flat panel to enclose the interior, as clearly suggested and taught by the Decoster reference, in order to allow containment of the filter medium pack (110).
15.	Claims 28 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the Williams reference (US Patent Publication No. 2015/0314227).
16.	Regarding claim 28, the Saito reference discloses:
a method for an air box for an internal combustion engine of a vehicle (FIG. 4), comprising:
installing the air filter within an interior of a housing of the air box (FIG. 3A);
installing the air box within an engine bay of the vehicle (FIG. 4);
coupling one or more air inlets of the air box with air inlet ports of the vehicle (FIG. 4);
routing a conduit from the air box to an air intake duct of the engine (FIG. 4); and
enclosing an opening to the interior of the housing (FIG. 2B).
The Saito reference discloses the invention as essentially claimed.  However, the Saito reference fails to disclose applying a filter oil composition to an air filter.
The Williams reference teaches it is conventional in the art of air filters to provide as taught in the [Abstract] applying a filter oil composition to an air filter [Abstract].  Such configurations/structures would allow the removal of airborne molecular contaminants from the air [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Saito reference, such that the method further includes applying a filter oil composition to an air filter, as clearly suggested and taught by the Williams reference, in order to allow the removal of airborne molecular contaminants from the air [Abstract].  
17.	Regarding claim 33, the Saito reference fails to disclose:
wherein coupling includes blocking any of the one or more air inlets that is not coupled with an air inlet port of the vehicle.
It would have been obvious to block inlets that are not coupled with an air inlet port of the vehicle because it would have been obvious to try.  There is only a finite number of identified, predictable solutions with a reasonable expectation of success.  The inlets that are not coupled can be either blocked, unblocked, or partially blocked.  The solution of blocking the inlet ports that are not coupled is identifiable and predictable since one of ordinary skill in the art would recognize a unblocked air inlet could create flow through the device that is unwanted.  Moreover, one of ordinary skill in the art would have a reasonable expectation of success in that the ports could easily be blocked.  Accordingly, a person of ordinary skill in the art by the effective filing date of the claimed invention would be motivated to block the inlets since such an modification would be obvious to try.  
18.	Regarding claim 34, the Saito reference fails to disclose:
wherein coupling includes inserting an air inlet port into any one or more of the one or more air inlets.
It would have been obvious to insert an air inlet port into any one or more of the one or more air inlets because it would have been obvious to try.  There is only a finite number of identified, predictable solutions with a reasonable expectation of success.  The air inlet port can either be inserted into the air inlets or the air inlets inserted into the air inlet ports.  The solution of inserting an air inlet port is identifiable and predictable since one of ordinary skill in the art would recognize that the air inlet ports and the air inlets need to be coupled.  Moreover, one of ordinary skill in the art would have a reasonable expectation of success in that the air inlet ports and the air inlets could easily be coupled.  Accordingly, a person of ordinary skill in the art by the effective filing date of the claimed invention would be motivated to couple the inlets and the ports since such an modification would be obvious to try.  
19.	Regarding claim 35, the Saito reference fails to disclose:
wherein coupling includes inserting any of the one or more air inlets into an air inlet port.
It would have been obvious to insert an air inlet port into any one or more of the one or more air inlets because it would have been obvious to try.  There is only a finite number of identified, predictable solutions with a reasonable expectation of success.  The air inlet port can either be inserted into the air inlets or the air inlets inserted into the air inlet ports.  The solution of inserting an air inlet port is identifiable and predictable since one of ordinary skill in the art would recognize that the air inlet ports and the air inlets need to be coupled.  Moreover, one of ordinary skill in the art would have a reasonable expectation of success in that the air inlet ports and the air inlets could easily be coupled.  Accordingly, a person of ordinary skill in the art by the effective filing date of the claimed invention would be motivated to couple the inlets and the ports since such an modification would be obvious to try.  
20.	Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the Williams reference and further in view of the Ireland reference.  
21.	Regarding claim 29, the Saito reference fails to disclose:
wherein installing the air box includes attaching one or more pliable pads onto an exterior of the housing to cushion contact with nearby components.
The Ireland reference teaches it is conventional in the art of air filters to provide as taught in (FIG. 13) wherein installing the air box includes attaching one or more pliable pads (282) onto an exterior of the housing (FIG. 13) to cushion contact with nearby components.  Such configurations/structures would allow engagement with the filter cartridge and the cartridge support shelf [Paragraph 0011 Description].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Saito reference, such that the method further includes, wherein installing the air box includes attaching one or more pliable pads onto an exterior of the housing to cushion contact with nearby components, as clearly suggested and taught by the Ireland reference, in order to allow engagement with the filter cartridge and the cartridge support shelf [Paragraph 0011 Description]. 
22.	Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saito reference in view of the Williams reference and further in view of the Decoster reference.  
23.	Regarding claim 30, the Saito reference fails to disclose:
wherein enclosing includes fastening a flat panel onto an edge portion surrounding the opening.
The Decoster reference teaches it is conventional in the art of air filters to provide as taught in (FIG. 12a) wherein enclosing includes fastening a flat panel onto an edge portion surrounding the opening (FIG. 12a).  Such configurations/structures would allow containment of the filter medium pack (110).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Saito reference, such that the method further includes wherein enclosing includes fastening a flat panel onto an edge portion surrounding the opening, as clearly suggested and taught by the Decoster reference, in order to allow containment of the filter medium pack (110). 
Allowable Subject Matter
24.	Claims 19-21, 25-27, and 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747